DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/24/2022 has been entered.
 
Response to Amendment
Applicants’ submission, filed on 02/24/2022, in response to claims 31-34 and 36 rejection from the final office action (11/26/2021), by amending claims 31-32 is entered and will be addressed below. 

Election/Restrictions
Claims 35 and 37-47 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Species 1-5 and 7-9, there being no allowable generic or linking claim.

Claim interpretations
The “a reactor body disposed with a plurality of enclosed channels” of claim 31, Applicants’ channel 101 has an opening at the top and the bottom without any structure (e.g. valve, blocking plate) to enclose them. The enclosure is due to the reactor body. However, the reactor body also has opening at the top and the bottom without any structure to enclose them. Claim 1 will be examined according to this interpretation of “enclosed”.
The ” at least two or more convergence conduits communicating with the convergence through hole and formed on the upper surface of the convergence plate body of the convergence plate extending linearly from an edge of the convergence plate to the convergence through hole in a lateral direction, … wherein the convergence conduits on the upper surface of the convergence plate body of the convergence plate corresponds in position to the inlet port of the upper cap, and the inlet port is opened in a direction parallel to an axial direction of the upper cap” requires the inlet is off the center.
The “corresponding” of claim 32 is examined inclusive in fluidly communication, does not require to have a particularly spatially relationship.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.	
Claims 31-34 and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Waghray et al. (US 20080124462, hereafter ‘462), in view of Rey et al. (US 5738908, hereafter ‘908), Kei et al. (TW 201512452, hereafter ’452), Johanson et al. (US 20080081114, hereafter ‘114), and Dhindsa et al. (US 20010027026, hereafter ‘026). (All references cited in parent Application and IDS).
‘462 teaches some limitations of:
Claim 31: FIG. 4 is a diagram of a reaction chamber 1 of a chemical vapor infiltration installation ([0033], the claimed “An enclosed-channel reactor system”),
Chamber 1 is typically cylindrical in shape about a vertical axis ([0033], 2nd sentence, the claimed “a reactor body”), between preheating zone 8 and outlet ducts 7, the gas flows by passing inside and outside the stacks of carbon fiber preforms 2. In order to allow the gas to access the faces of the preforms 2, they are held apart from one another in each of the stacks by means of spacers 3 which leave spaces 4 between the carbon fiber preforms ([0035], 2nd sentence, the claimed “disposed with a plurality of enclosed channels”, see claim interpretation above for “enclosed”, see also Fig. 1);
The entire assembly rests on the bottom 1a of the chamber ([0033], last sentence), The gas may be conveyed by a plurality of ducts 6 which open out into the bottom portion of the chamber at spaced apart locations ([0034], 2nd sentence, the claimed “a cap disposed at one end of the reactor body, and having an inlet port communicating with the plurality of enclosed channels”);
The susceptor 9 defines the inside volume of the vertical axis chamber whose bottom 1a has the ducts 6 passing therethrough and whose cover 1b has the ducts 7 passing therethrough ([0034], 2nd last sentence), outlet ducts 7 ([0035], the claimed “a second cap disposed at the other end of the reactor body and opposite to the cap, and having an outlet port communicating with the plurality of enclosed channels”);
nd last sentence, the unlabeled plate with through holes below the trays 5a is the claimed “a first conduit plate disposed between the cap and the reactor body, for guiding a precursor injected from the inlet port into the plurality of enclosed channels uniformly” and “wherein the first conduit plate comprises: a first plate body having a first upper surface and a first lower surface opposite to the first upper surface; a plurality of first through holes penetrating the first upper surface and the first lower surface of the first plate body”).

‘462’s flow is from bottom to top instead of from top to bottom. ‘462 does not teach the other limitations of:
Claim 31: (31A) an upper (cap disposed at one end of the reactor body, and having) a single inlet port (communicating with the plurality of enclosed channels),
a lower (cap disposed at the other end of the reactor body and opposite to) the upper cap, (and having an outlet port communicating with the plurality of enclosed channels);
(31B) at least two O-rings disposed between the reactor body and the upper cap and between the reactor body and the lower cap, respectively, for enhancing a sealing tightness;
(31C) (a first conduit plate disposed between the) upper (cap and the reactor body),
single inlet port into the first conduit plate and the plurality of enclosed channels uniformly,
(wherein the first conduit plate comprises: a first plate body having a first upper surface and a first lower surface opposite to the first upper surface; a plurality of first through holes penetrating the first upper surface and the first lower surface of the first plate body); and
a plurality of first conduits concavely formed on the first upper surface of the first plate body,
wherein the convergence plate comprises:
a convergence plate body having an upper surface and a lower surface  opposite to the upper surface, wherein the upper surface is in contact with the upper cap and the lower surface is in contact with the first upper surface of the first plate body of the first conduit plate;
a convergence through hole positioned at a center of the convergence plate body and penetrating the upper surface and the lower surface of the convergence plate body in an axial direction; and
(31E) at least two or more convergence conduits communicating with the convergence through hole and formed on the upper surface of the convergence 
wherein the convergence through hole and the convergence conduits  of the convergence plate communicate with the single inlet port of the upper cap and the first through holes and the first conduits of the first conduit plate , and the axial direction is perpendicular to the lateral direction, and
wherein the convergence conduits on the upper surface of the convergence plate body of the convergence plate corresponds in position to the single inlet port of the upper cap, and the single inlet port is opened in a direction parallel to an axial direction of the upper cap and is off a center of the upper cap and directly above the convergence conduits.  
	Claim 32: wherein the first conduit plate further comprises a circular conduit formed on a center of the first upper surface of the first plate body thereof, and communicating with the plurality of first conduits.
Claim 33: wherein the plurality of first conduits are parallel to the first upper surface of the first plate body.
Claim 34: wherein the plurality of first conduits are arranged in a radial manner.
	Claim 36: further comprising a second conduit plate, which comprises:
a second plate body having a second upper surface and a second lower surface  opposite to the second upper surface;

a plurality of second conduits concavely formed on the second upper surface of the second plate body;
wherein the second conduit plate is disposed between the first conduit plate and the reactor body, and the number of the second conduits of the second conduit plate is greater than the number of the first conduits of the first conduit plate.

‘908 is an analogous art in the field of densifying porous substrates by chemical vapor infiltration of silicon carbide (title, same as ‘462 CVI, abstract). ‘908 teaches that the core 32 in the form of a vertical axis cylinder that is closed at its bottom end by a bottom 32a and at its top end by a removable cover 32b (Fig. 1, col. 4, lines 38-30), the reaction gas containing MTS and hydrogen coming from supplies (not shown) is injected into the chamber via a feed pipe 44 which passes through the enclosure 38 and terminates at the top end of the chamber through the cover 32b (col. 4, lines 47-51, Fig. 1 shows one single feed pipe 44), The residual gas is extracted via one or more pipes 48 implemented in the bottom of the chamber 30 via an annular passage 50 surrounding the shaft 42 (col. 4, lines 56-58). In short, ‘908 is flowing reactant from top to bottom.

Before the effective filing dates of the claimed invention, it would have been obvious to a person having ordinary skill in the art to have re-arranged the reactant gas prima facie case of obviousness. MPEP 2144.07.

‘452 is an analogous art in the field of enclosed runner reaction vessel system (English translation, title) the catalyst is deposited on the nano or micron-sized support material (i.e. infiltration). ‘452 teaches that the front cover 22 is disposed at one end of the reaction tank main body 21, and has an O-ring 24 at the joint of the front cover 22 and the reaction tank main body 21 to increase the sealing degree … the rear cover 23 and the reaction tank main body 21 are joined with an O-ring 24 to increase The degree of sealing (P6, last paragraph).

Before the effective filing dates of the claimed invention, it would have been obvious to a person having ordinary skill in the art to have added O-rings, as taught by ‘452, to seal between bottom 1a and the wall of the reactor and between the cover 1b and the wall of the reactor (the limitation of 31B), for the purpose of increasing the sealing degree, as taught by ‘452 (P6, last paragraph).

‘114 is an analogous art in the field of apparatus and method for delivering uniform fluid flow in a chemical deposition system (title). ‘114 teaches that FIGS. 3A-C show an example of a multiple stage diffuser … The multi stage diffuser design is single center hole for injection inlet 109) and the diffuser 110 (note Figs. 3A-3C is a replacement of the diffuser 110 of Fig. 1, and Fig. 1 shows these plates are in contact with each other to form flow conduits, see also Fig. 4). Note also there is a recess below the injection inlet 109 forming a conduit on the upper surface of the unlabeled plate. The injection inlet 109 is parallel to the upper cap axis.


    PNG
    media_image1.png
    665
    821
    media_image1.png
    Greyscale
[AltContent: arrow][AltContent: textbox (Convergence plate with a  center through hole)][AltContent: arrow][AltContent: textbox (Upper cap)][AltContent: arrow][AltContent: textbox (1st conduit plate )]











    PNG
    media_image3.png
    104
    143
    media_image3.png
    Greyscale
[AltContent: arrow][AltContent: textbox (Conduit/recess formed on the upper surface 
of the convergence plate )]







Before the effective filing dates of the claimed invention, it would have been obvious to a person having ordinary skill in the art to have replaced the three inlet ducts 6 and unlabeled plate with holes below the trays 5a of ‘462 with the multi stage diffuser in a first direction” and the hole at stage 1 is at the center of the stage 1 (Fig. 3B of ‘114).

‘114 gas inlet 109 is at the center of the upper cap.

‘026 is an analogous art in the field of Gas distribution apparatus for semiconductor processing (title). ‘026 teaches that a second gas supply 64 feeds gas to an annular manifold 66 which distributes gas to a peripheral region 68 above the lower baffle plate 56B (Fig. 4, [0028], 2nd sentence), the top surface of the lower baffle plate 56B includes radially extending channels 74 which distribute gas from the peripherally located manifold 66 to an annular channel 76 in a central part of the lower baffle plate 56B ([0029], 4th sentence). Note this is an alternative the first gas inlet 60. Note a change of flow direction from manifold 66 (horizontal direction) to the openings 80 (vertical direction). Note also the gas supply 64 “is off a center of the upper cap“, consistent with the duct 6 on a side of ‘462. The radially extending channels 74 plus the annular manifold 66 is the “convergence conduits”, and the gas supply 64 is “directly above the convergence conduits“.

Before the effective filing dates of the claimed invention, it would have been obvious to a person having ordinary skill in the art to have re-arranged the gas inlet 109 of ‘114 from the center of the upper cap to the gas supply 64 off center with a plurality of radially extending channels 74 as taught by ‘026 (the limitation of 31E), for its suitability prima facie case of obviousness. MPEP 2144.07.

Alternatively, claims 31-34 and 36 are rejected under 35 U.S.C. 103 as being unpatentable over ‘462, in view of Finley et al. (US 10689753, hereafter ‘753), ’452, ‘114, and ‘026.
‘462 teaches some limitations of claim 31 and does not teach the other limitations of claim 31 as discussed above.

‘753 is an analogous art in the field of A process chamber for making composite structures using CVI/CVD (abstract), Chemical vapor infiltration and chemical vapor deposition (CVI/CVD) are well-known processes for forming composite materials. In particular, CVI/CVD is a useful process for fabricating structural composites such as brake disks, combustors and turbine components (col. 1, lines 13-17, same as ‘462 CVI, abstract). ‘753 teaches that  FIGS. 4, 5 and 6 illustrate process compartment 405/505/605 having port 435/535/635 (i.e., an electrode nozzle) located in top portion 430/530/630 (col. 5, lines 8-13, Fig. 4 shows the inlet 435 is off center), FIGS. 2, 3, and 4 illustrate gas outlets 245/345/445 inserted into process compartments 205/305/405 (col. 4, lines 39-41).

Before the effective filing dates of the claimed invention, it would have been obvious to a person having ordinary skill in the art to have re-arranged the reactant gas single off center feed nozzle/inlet port (the limitations of 31A and 31C), as taught by ‘908, for its suitability for chemical vapor infiltration with predictable results. The selection of something based on its known suitability for its intended use has been held to support a prima facie case of obviousness. MPEP 2144.07.

‘753 also teaches that A gasket or other sealing means may also be used to seal the top portion to the base (col. 3, lines 27-28), one or more seal components may be placed at any desired position(s) within the substrate support structure (col. 8, lines 1-3). Figs. 8-9 show the seal 850/950 is an O-ring.

‘452 is an analogous art as discussed above.

Before the effective filing dates of the claimed invention, it would have been obvious to a person having ordinary skill in the art to have added O-rings, as taught by ‘452, to seal between bottom 1a and the wall of the reactor and between the cover 1b and the wall of the reactor (the limitation of 31B), for the purpose of increasing the sealing degree, as taught by ‘452 (P6, last paragraph).

‘114 is an analogous art as discussed above.

Before the effective filing dates of the claimed invention, it would have been obvious to a person having ordinary skill in the art to have replaced the three inlet ducts in a first direction” and the hole at stage 1 is at the center of the stage 1 (Fig. 3B of ‘114).

‘753’s nozzle is off center while ‘114 gas inlet 109 is at the center of the upper cap.

‘026 is an analogous art as discussed above. 

Before the effective filing dates of the claimed invention, it would have been obvious to a person having ordinary skill in the art to have adopted the annular manifold 66 with a plurality of radially extending channels 74 as taught by ‘026, to connect the off center nozzle imported from ‘753 to the distributor of ‘114, and then combined with ‘462 and ‘452, (the limitation of 31E), for its suitability as gas inlet with predictable results. The selection of something based on its known suitability for its intended use has been held to support a prima facie case of obviousness. MPEP 2144.07.


Response to Arguments
Applicant's arguments filed 02/24/2022 have been fully considered but they are not persuasive.
In regarding to 35 USC 103 rejection over ‘462, ‘908, ‘452, ‘114, and ‘026, Applicants largely attacking reference individually by arguing that
A)  ‘462 does not teach the claimed combination and relationship between “convergence plate”, “upper cap” and single inlet pot”, see the upper portion of page 12. 
This argument is found not persuasive.
The OC has never stated the ‘462 teaches these limitations. These limitations are taught by the secondary references ‘908, ‘452, ‘114, and ‘026 as set forth in the rejection above.
B) ‘908 does not disclose the “convergence plate” and the relationship between “convergence plate”, “upper cap” and “single inlet port”, see the upper portion of page 13.
This argument is found not persuasive.
‘908 teaches an upper cap and a single inlet port. The OC has never state that ‘908 teaches a convergence plate. The convergence plate is taught by ‘114 as set forth above.
C) ‘452 does not teach the relationship between “convergence plate”, “upper cap” and “single inlet port”, see the upper portion of page 13.
This argument is found not persuasive.
The OC has never state that ‘908 teaches a convergence plate and the relationship to the “upper cap” and “single inlet port”. ‘452 is relied upon for the at least two O-rings of the limitation of 31B.
D) ‘114’s injection inlet 109 is located at the center, see the middle of page 14. 
This argument is found not persuasive.

E1) Largely follow up the previous argument against ‘026, arguing that ‘026 has a center gas supply 62 and a second gas supply 64 to the lower baffle plate 56B including radially extending channels 74, the lower baffle plate does not contact with the support plate 20, see the bottom of page 14 to the top of page 15.
This argument is found not persuasive.
‘908 and ‘114 each teaches a single inlet port. ‘026 is cited for the gas inlet can be either at the center or off center, the uniform gas distribution function can be provided either way.
As replied in the previous office action,
“Furthermore, even claim 31 is amended to exclude a center inlet, by turning off the valve that connects to the first/center gas supply 60, ‘026 is capable of delivering gas through the second gas supply only (valve connect to gas supply is well-known in the art and necessary for the operation of the apparatus)”.
E2) the lower baffle plate of ‘026 does not contact with the support plate 20, see the bottom of bridging paragraph between page 15 and 16.
This argument is found not persuasive.
This is again attacking reference individually.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Fig. 1 of ‘114 shows the three stages of Figs. 3A-3C has to be in tight contact with each other to form flow conduits. ‘026 is relied upon the location of the gas inlet. 
E3) the second gas supply 64 is located at a side surface or outside the channels 74 and does not teach “directly above the convergence conduits“ and modification of ‘026 would destroy the operability of the annular manifold, see the middle of page 16.
This argument is found not persuasive.
The claimed “convergence conduits” is/are not limited to straight line uniform size conduit(s). 
Note Applicants is combining the feature of Fig. 4A with Fig. 6A, but there is only one inlet port 111 yet two convergence conduits. There is no disclosure of how the inlet port 111 split into two convergence conduits. It appears the splitting device, such as a manifold, is also not the same size as the convergence conduits, similar to the ‘114’s second gas supply 64, manifold 66, and channels 74.
If Applicants want to amend the claim to cite straight line uniform size conduits and the single inlet “directly above the convergence conduits“, please point out the support in Applicants’ original disclosure.
The examiner does not understand why a modification would destroy the operability of the annular manifold.
E4) in ‘026, the flow dash line would be non-uniform, see the bridging paragraph between pages 16 and 17.
This argument is found not persuasive.


	Because Applicants’ argument, the examiner includes a new reference ‘753 to show that an off center inlet port/nozzle for CVI is known in the art.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 20150090693 is cited for off center gas G1 vertical inlet (Fig. 9).

US 5851294 is cited for gas acceleration at inlet 70 (Fig. 7B, a wide-to-narrow inlet, col. 7, lines 32-33). US 6093252 teaches gas inlet 478 taper inward (Fig. 38b, col. 27, lines 57-59, wide-to-narrow in horizontal direction). US 20140238244 teaches inlet opening 142 (Fig. 2, wide-to-narrow in vertical direction, [0043], semiconductor manufacturing byproduct treatment, title). US 20040211419 is cited for inlet with wide-to-narrow cone shape (Fig. 14, just to remind that 3-dimensional wide-to-narrow inlet is known).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEATH T CHEN whose telephone number is (571)270-1870.  The examiner can normally be reached on 5:30am-2:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KEATH T CHEN/Primary Examiner, Art Unit 1716